Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-23 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1 and 13, Kusens (US Patent 10078956) in view of Shoari et al (US 2017/0365157) teaches A system for efficiently monitoring hand hygiene, the system comprising: 5one or more sensors configured to determine presence of one or more individuals based on Received Signal Strength Indicator (RSSI) values received from one or more user devices associated with the individuals (see abstract and paragraph 0076 and 0077 of Shoari that teaches methods for hygiene monitoring and hand washing using RSSI technology between tags and readers);
and one or more controllers configured to: 10 send one or more alerts to the one or more individuals to wash hands, wherein upon determination of the presence of the individuals associated with the user devices, the one or more sensors sends a trigger to the one or more controllers to communicate with at least one of: one or more dispensers and the user devices to alert the individuals to 15wash hands; monitor one or more handwashing instances of the one or more individuals in real-time by at least one of: the dispenser, a hand hygiene application in the user devices associated with the individual based on training carried out using handwashing samples (see Table 1 of Kusens that teaches notifying user to wash hands. Col. 2, lines 7-15 teaches monitoring hand ,
and initiate one or more actions corresponding to each of the one or more monitored 30handwashing instances (Col. 5, lines 15-44 teaches initiating alert in regards to compliance and non-compliance).

But, Kusens, Shoari nor any other prior art of record teaches 20wherein the handwashing samples represent compliances and non-compliances with handwashing patterns and sequences associated with handwashing guidelines; generate one or more compliance results for each of the one or more monitored handwashing instances based on comparison between data from the one or more user 25devices, including motion sensing and recognition technologies, and pre-defined threshold values associated with the compliances and the non-compliances of the handwashing guidelines; monitored 30handwashing instances using pre-stored configurable workflows based on the generated one or more compliance results

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685